DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational bulletin
DATE:

November 10, 2021

FROM:

Daniel Tsai, Deputy Administrator and Director
Center for Medicaid & CHIP Services (CMCS)

SUBJECT:

Basic Health Program; Revised Federal Funding Methodologies for Program
Years 2020 and 2021 and Operational QAs

The Centers for Medicare & Medicaid Services (CMS) is responsible for developing the formula
to calculate the amount of federal funding available for a state’s Basic Health Program (BHP).
This Center for Medicaid and CHIP Services (CMCS) Informational Bulletin (CIB) specifies
updated values for factors needed to calculate the federal BHP payment rates for 2020 and 2021,
as a result of the American Rescue Plan Act of 2021 (ARP) (Pub. L. 117-2). In addition, this CIB
provides several questions and answers related to the states’ implementation of the ARP.
Background
CMS published the Basic Health Program; Federal Funding Methodology for Program Years
2019 and 2020 in the Federal Register on November 5, 2019 (84 FR 59529) (hereinafter referred
to as the 2019 and 2020 BHP Payment Notice). CMS published the Basic Health Program;
Federal Funding Methodology for Program Year 2021 in the Federal Register on August 13,
2020 (85 CFR 49264) (hereinafter referred to as the 2021 BHP Payment Notice).
Additional information on the funding formula, including the specific methodologies and the full
explanation of all factors that go into the methodologies can be found in the 2019 and 2020 BHP
Payment Notice (84 FR 59529) and the 2021 BHP Payment Notice (85 CFR 49264).
American Rescue Plan Act
On March 11, 2021, President Biden signed the American Rescue Plan Act of 2021 (ARP) (Pub.
L. 117-2). The ARP contains three provisions that impact state operations and federal payments
for a BHP. These provisions, which are outlined below, have an impact on the values of certain
factors used within the BHP payment methodologies for program years 2020 and 2021. The
updated values of these factors can be found in Section “Updated Values for Variables Used in
Payment Equations” beginning on page 3 of this CIB.
Section 9661 – Improving Affordability by Expanding Premium Assistance for Consumers.
This provision temporarily modifies for 2021 and 2022 the percentage of income an individual is
expected to pay for the second lowest cost silver plan on the exchange (known as the “applicable

percentage”). This percentage is used to calculate premium tax credits (PTC) for individuals
enrolled in a QHP. The difference between the maximum amount of an individual’s household
income that can be charged in premiums and the cost of the second lowest cost silver plan is paid
to the individual as PTC. The applicable percentages are factored into the equation for
calculating the amount of PTC owed to states. Because section 9661 of the ARP modifies for
2021 and 2022 the applicable percentages, CMS must use the updated applicable percentages to
recalculate the federal payments owed to states for their BHPs in 2021.
Section 9662 – Temporary Modification of Limitations on Reconciliation of Tax Credits for
Coverage Under a Qualified Health Plan with Advance Payments of Such Credits.
In the Marketplace, the difference between the maximum amount of an individual's household
income that can be charged in premiums and the cost of the second lowest cost silver plan is paid
to the individual as a PTC. For individuals who purchase coverage on the exchange, the advance
payments of the PTC (APTC) that they received throughout the course of the year based on
projected income is reconciled at tax time with the individual’s actual reported income. If their
income is more than projected at the time their APTC was calculated, they repay APTC through
a reduction in their tax refund or by paying additional taxes. Section 9662 suspends
reconciliation of excess APTC for individuals enrolled in a Qualified Health Plan in the
Marketplace for the 2020 Tax year.
There is no reconciliation process for BHP enrollees. Instead, the BHP payment methodology
includes an Income Reconciliation Factor (IRF), to account for the differences in BHP enrollees’
income at initial application and the actual income over the year. The 2019 and 2020 BHP
Payment Notice finalized an IRF for program year 2020. The Office of Tax Analysis (OTA) of
the Department of the Treasury has calculated an updated IRF for 2020, which takes into account
the suspension of reconciliation for QHP enrollees. CMS must retroactively apply the updated
IRF in order to adjust the BHP payments made to states for 2020.
Section 9663 – Application of Premium Tax Credit in Case of Individuals Receiving
Unemployment Compensation During 2021.
This provision disregards any household income of a taxpayer in excess of 133% of the Federal
Poverty Level (FPL) in 2021 for purposes of calculating the PTC for which the taxpayer is
eligible, if the taxpayer received or was approved to receive unemployment compensation (UC)
for any week beginning during 2021. The result is that all taxpayers who received or were
approved to receive any UC in 2021 are eligible for the maximum amount of PTC provided for
Marketplace enrollment; those who purchase the second-lowest cost silver plan on the Exchange
will incur $0 in premiums for essential health benefits.
This provision impacts BHP payments for 2021 by increasing the amount of PTC BHP enrollees
who received or were approved to receive UC would have received had they enrolled in the
Marketplace. In the Marketplace, if an individual received or was approved to receive UC
partway through the year, they may be entitled to greater PTC at the end of year. As stated
above, there is no reconciliation process for BHP enrollees. Therefore, OTA has calculated an
updated IRF for 2021, which takes into account the increased PTC amounts received by
individuals who receive or were approved to receive UC in 2021. CMS must apply the updated
IRF to payments to states for 2021.
2

Updated Values for Variables Used in Payment Equations
1. Premium Tax Credit Formula (PTCF)
As described in section III.E.5 of the 2021 BHP Payment Notice, CMS will use the formula
described in 26 USC 36B(b) to calculate the estimated PTC that would be paid on behalf of a
person enrolled in a QHP in the Marketplace as part of the BHP payment methodology. In the
2021 BHP Payment Notice, we stated that applicable percentages, as then defined in 26 USC
36B(b)(3)(A) and 26 CFR 1.36B-3(g), for calendar year 2020 would be effective for BHP
program year 2021. We finalized the use of the prior year’s applicable percentages to calculate
BHP payments because those were the most recently published percentages at the time the
methodology was finalized. However, because the applicable percentages have since been
amended for 2021 by the ARP, we will now use updated applicable percentages to calculate
payments to states for their BHPs for 2021. The updated applicable percentages, which are
described in Table 1 below, increase on a sliding scale in a linear manner from the premium
percentage applicable to individuals with income at the lowest end of the premium band to the
premium percentage applicable to individuals with income at the highest end of the premium
band.
TABLE 1: Applicable Percentage Table for CY 2021
Under Section 9661 of the ARPa
In the case of household income (expressed as a
percent of poverty line) within the following
income tier:
Up to 150%
150.0% percent up to 200.0%
200.0% up to 250.0%
250.0% up to 300.0%
300.0 percent up to 400.0%
400.0% percent and higher

The initial premium
percentage is–

The final premium
percentage is–

0.0%
0.0%
2.0%
4.0%
6.0%
8.5%

0.0%
2.0%
4.0%
6.0%
8.5%
8.5%

2. Income Reconciliation Factor (IRF)
As described in section III.D.7 of the 2019 and 2020 BHP Payment Notice and section III.E.7 of
the 2021 BHP Payment Notice, the income reconciliation factor (IRF) accounts for (a) the
difference between calculating estimated PTC (which is based on income relative to FPL as
determined at initial application for enrollment in a QHP and potentially revised mid-year) and
(b) actual income relative to FPL received during the plan year, as reflected on individual federal
income tax returns following the end of the plan year. States may not have access to BHP
enrollees’ actual income relative to FPL during the plan year. The IRF is used to estimate the
reconciliation that otherwise would happen for individuals receiving advance payments of the
premium tax credit (APTC) for enrollment in a QHP through an Exchange. The IRF values used
in the payment methodologies for 2019 and 2020 were equal to the average of the value of the
IRF for states that have implemented the Medicaid eligibility expansion to cover adults up to 133
3

percent of the FPL and the value of the IRF for states that have not implemented the Medicaid
eligibility expansion, for each respective year.
We originally finalized in the 2019 and 2020 BHP Payment Notice that the IRF for program year
2020 would be equal to 98.50 percent. For 2020 and as a result of the ARP, the OTA has
estimated that the IRF for states that have implemented the Medicaid eligibility expansion to
cover adults up to 133 percent of the FPL will be 101.23 percent, and for states that have not
implemented the Medicaid eligibility expansion and do not cover adults up to 133 percent of the
FPL will be 101.82 percent. Therefore, we are updating the value of the IRF for 2020 to 101.53
percent, which is the average of the factors, rounded to the nearest hundredth of one-percent.
Under the 2021 final BHP Payment Notice, we calculated the IRF using only the value for states
that have implemented the Medicaid eligibility expansion to cover adults up to 133 percent of the
FPL, which was 99.23 percent. For 2021 and as a result of the ARP, OTA has estimated that the
IRF for states that have implemented the Medicaid eligibility expansion will be 100.61 percent.
Therefore, we are updating the value of the IRF for 2021 to be 100.61 percent.
Recalculating Payments to States
Federal payments to states for their BHPs are made on a prospective, quarterly basis. As
described in section III.B of the 2019 and 2020 BHP Payment Notice and section III.B of the
2021 BHP Payment Notice, a state implementing a BHP must provide CMS with an estimate of
the number of BHP enrollees the state projects will enroll in the upcoming BHP program quarter,
by applicable rate cell. Each rate cell represents a unique combination of age range (if
applicable), geographic area, coverage category (for example, self-only or two-adult coverage
through the BHP), household size, and income range as a percentage of FPL. These enrollment
estimates by rate cell are used to calculate prospective payments, to be received by the states in
advance of the applicable quarter. Following the end of the quarter, states must submit actual
enrollment data to CMS, and the actual enrollment data is used to calculate the final BHP
payment amount and make any necessary reconciliation adjustments to the prior quarter’s
prospective payment amount due to differences between projected and actual enrollment.
As of the date of publication of this bulletin, CMS has not received actual enrollment data for
any quarters of 2020 or 2021 from states that operate a BHP. Recognizing that the changes to the
IRF for 2020 and 20201 and applicable percentages for 2021 will increase federal payments to
states, CMS will issue updated payments to states based on the estimated enrollment data
submitted by the states to CMS. CMS will notify states as to when the updated payments will be
issued.
For more information on the Basic Health Program or for questions related to the BHP funding
methodology please contact Chris Truffer at Christopher.Truffer@cms.hhs.gov or Cassie
Lagorio at Cassandra.Lagorio@cms.hhs.gov.

4

Appendix: Impact of the American Rescue Plan Act on the Basic Health Program
Operational Q&As for States
Question 1: What are the maximum monthly premiums BHP enrollees can be charged in 2021
and 2022, under Section 9661 of the ARP?
Answer 1: Section 1331(a)(2)(A)(i) of the Affordable Care Act requires that the amount of the
monthly premium an eligible individual pays for coverage under a BHP standard health plan
must not exceed the amount of the monthly premium the individual would have been required to
pay had the individual instead enrolled in the second-lowest cost silver plan through the
Exchange. Section 9661 of the ARP modifies the applicable percentages of income used to
calculate the amount of PTC individuals are eligible to receive in the Exchange. Specifically, it
specifies that individuals with income below 150 percent of the FPL are not required to
contribute to premiums for essential health benefits in the Exchange. Therefore, states cannot
charge monthly premiums to BHP enrollees with household income below 150% of the FPL.
Section 9661 of ARP also reduced the amount which individuals with household income
between 150 percent and 200 percent of the FPL need to contribute to the cost of coverage in the
Exchange. For BHP enrollees with income between 150 percent of the FPL and 200 percent of
the FPL, the BHP monthly premiums cannot exceed the premiums that may be charged for an
individual enrolled in the second-lowest cost silver plan in the individual’s area on the Exchange
after the application of premium tax credits. The specific premium amounts will vary based on
the individual’s household income and size. CMS will work directly with states to determine the
maximum premium amounts.
Question 2: Do BHP states need to reimburse any premiums already collected in 2021, for
enrollees with income below 150% FPL?
Answer 2: Yes. As described above, Section 9661 of ARP modifies the applicable percentages of
income used to calculate the amount of PTC individuals are eligible to receive in the Exchange,
and thus modifies the premiums that individuals would have been required to pay for the secondlowest cost silver plan on the Exchange. Because the effective date of Section 9661 is January 1,
2021, states may not collect any BHP premiums from enrollees with income below 150% FPL
effective January 1, 2021. Thus, states must reimburse BHP enrollees with income below 150%
FPL for any premium amounts collected for any months in 2021.
As described above, states also may not collect premiums from BHP enrollees with income
between 150% FPL and 200% FPL that exceed the premiums amounts owed by individuals
enrolled in coverage through the Exchange for the second-lowest cost silver plan in the
individual’s area on the Exchange after application of premium tax credits. If a state has
collected higher than authorized premiums for these BHP enrollees for any months in 2021,
those excess premium amounts would need to be reimbursed as well.
Question 3: Do BHP states need to retroactively enroll individuals with income below 150% FPL
who have been determined eligible for BHP since January 1, 2021, but have not been enrolled
because they haven’t paid their initial premium?
5

Answer 3: Yes. If the state determined an individual eligible to enroll in the BHP for 2021, but
the individual has not been enrolled due to nonpayment of the initial premium, the state must
now enroll the individual with coverage effective January 1, 2021. The state should also work
with the individual to ensure any unpaid claims that can now be covered under BHP are
processed.
Question 4: Can the state charge BHP premiums to enrollees who received Unemployment
Compensation in 2021?
Answer 4: No, states cannot charge BHP premiums to enrollees who received or are approved to
receive Unemployment Compensation in 2021, regardless of their income. States also cannot
charge BHP premiums to enrollees if a tax filer in the enrollee's tax household received or was
approved to receive Unemployment Compensation in 2021. Section 9663 of ARP disregards any
household income of a taxpayer in excess of 133% FPL in 2021, if the taxpayer attests to having
received or being approved to receive Unemployment Compensation for any week beginning
during 2021, subject to documentation as the Secretary may prescribe. Individuals with income
of 133% FPL (including those whose income is effectively 133% due to the disregard in section
9663 of the ARP) pay $0 for the essential health benefits portion of the second lowest cost silver
plan on the Exchange, after the application of PTC. Therefore, BHP enrollees who receive
Unemployment Compensation (or whose tax filing household member receives Unemployment
Compensation) may not be charged any premiums, as any premium charge would exceed the
cost to the individual of purchasing the second lowest cost silver plan on the Exchange.
Question 5: If Unemployment Compensation begins midway through the year, does the state
need to reimburse premiums paid during the first part of the year?
Answer 5: Yes. States must reimburse any BHP premiums collected since January 1, 2021 from
BHP enrollees who receive or are approved to receive Unemployment Compensation in 2021,
even if the premiums were collected prior to the receipt of Unemployment Compensation.

6

